The defendant’s waiver of his right to appeal was knowing, voluntary, and intelligent (see People v Lopez, 6 NY3d 248, 256 [2006]; People v Seaberg, 74 NY2d 1, 11 [1989]), and it forecloses appellate review of the defendant’s claim that the sentence imposed was excessive (see People v Cenname, 66 AD3d 795 [2009]; People v Hairston, 53 AD3d 669 [2008]). We note that the defendant was sentenced as a second felony drug offender, a status he does not challenge, and that the court merely misspoke at sentencing when it stated that the defendant was a second violent felony offender. Fisher, J.E, Santucci, Dickerson, Chambers and Lott, JJ., concur.